                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:12-CR-00307-RJC
USA                                               )
                                                  )
   v.                                             )                 ORDER
                                                  )
RAUMEEN ABDI SHIRAZ                               )
                                                  )

        THIS MATTER is before the Court upon remand from the United States Court of

Appeals for the Fourth Circuit for additional proceedings. (Doc. No. 56: Opinion and Judgment;

Doc. No. 56: Mandate).

        IT IS, THEREFORE, ORDERED that the parties shall file supplemental briefing

addressing the business operation and computer monitoring conditions of supervision vacated on

appeal, including whether the parties agree to any revised formulation of the conditions, within

ten (10) days of the entry of this Order.

        The Clerk is directed to certify copies of this Order the defendant, defendant’s counsel,

the United States Attorney, the United States Probation Office, and the Clerk of the United States

Court of Appeals for the Fourth Circuit.

 Signed: September 4, 2019
